DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 & 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20140306247).
Regarding claim 1, Lee discloses that an optoelectronic semiconductor chip comprising:
a semiconductor body 10 comprising a first semiconductor region 11 and a second semiconductor region 13 (Fig. 2);
a first and second contact element 92 & 91 configured to electrically contact the semiconductor body 10 (Fig. 10);
a chip carrier 70 where the semiconductor body 10 and the first contact element 92 and the second contact element 91 are arranged thereon (Fig. 1-2 & 10); wherein the semiconductor body 10 and the first contact element 92 and the second contact element 91 are arranged next to each other (Fig. 1-2 & 10), the first contact element 92 and the second contact element 91 being arranged on a first side of the semiconductor body (Fig. 1);

an electrically conducting supply layer 45 (35) arranged on the side of the electrically conducting contact layer 25(15) facing away from the semiconductor body(on left edge of Fig. 2); 
wherein the electrically conducting supply layer 45(35) is connected to the first contact element 92;
an insulation layer 41 arranged between the electrically conducting contact layer 25(15) and the electrically conducting supply layer 27(17); and
at least one electrically conductive feed-through element 27 (17) embedded in the insulation layer 41 and electrically connecting the electrically conducting supply layer 45(35) to the electrically conducting contact layer 25(15), wherein a quantity and/or size of the at least one electrically conductive feed-through elements is greater on a second side of the semiconductor body opposite the first side than on the first side (Fig. 6 27(17) has different sizes, ex. A side portion is thinner than a center portion), wherein the at least one electrically conductive feed-through element 27(17) (para. 0034) comprises a same material as the electrically conductive supply layer (para. 0039, note: at least Au Cu Ni can be the same).
Reclaim 2, Lee discloses that the electrically conducting supply layer is a contiguous layer with largely homogeneous thickness 45(35) (Fig. 2).
Reclaim 3, Lee discloses that the electrically conducting contact layer is a contiguous layer of homogeneous thickness 25 (15) (Fig. 2).

Reclaim 5, Lee discloses that the at least one electrically conductive feed-through element comprises a plurality of electrically conductive feed-through elements arranged offset from each other in rows, the size of the plurality of electrically conductive feed-through elements in a row increasing from the first to the second side of the semiconductor body (Fig. 2 & 10).
Reclaim 6, Lee discloses that the at least one electrically conductive feed-through element comprises a plurality of electrically conductive feed-through elements arranged offset from each other in rows, the size of the plurality of electrically conductive feed-through elements in a row being constant from a third side to a fourth side of the semiconductor body opposite the third side (Fig. 2 & 10).
Reclaim 7, Lee discloses that the at least one electrically conductive feed-through element consists of a single feed- through element with a planar design arranged on the second side of the semiconductor body;
and wherein the single feed-through element extends along a side edge of the semiconductor body bordering the first main surface (Fig. 2 & 10).
Reclaim 8, Lee discloses that the feed-through element has a strip-like design (Fig. 2 & 10).
Reclaim 9, Lee discloses that the at least one electrically conductive feed-through element comprises a plurality of electrically conductive strip-shaped feed-through elements that extend from a third side to a fourth side of the semiconductor body opposite the third 
Reclaim 11, Lee discloses that a connection layer electrically connecting the second contact element 91 to the plurality of vias 51 (52) (Fig. 3).
Reclaim 12, Lee discloses that the connection layer 31 comprises a thickness greater than a thickness of the electrically conducting supply layer (Fig. 2 & 3).
Reclaim 13, Lee discloses that the feed-through elements 17 (27) being arranged in the spaces between the plurality of vias 51 (Fig. 2-3).
Reclaim 14, Lee discloses that the at least one electrically conductive feed-through element comprises the same material as the electrically conducting supply layer (Fig. 2-3).
Reclaim 15, Lee discloses that the insulation layer comprises a multi-layer structure 41 & 42 with at least two sublayers of different types (Fig. 2-3, para. 0054 & 0063).
Reclaim 16, Lee discloses that the supply layer comprises a metal (Fig. 2-3, 0034 & para. 0039).
Reclaim 17, Lee discloses that the supply layer consists of a metal (Fig. 2-3, 0034 & para. 0039).
Reclaim 18, Lee discloses that the insulation layer is arranged within the supply layer (Fig. 2-3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20140306247) in view of Hoppel et al. (US 20190027654).
Reclaim 10, Lee fails to teach a plurality of vias where each via of the plurality of vias extends from the chip carrier through the electrically conducting supply layer, through the insulation layer, through the electrically conducting contact layer and the first semiconductor region into the second semiconductor region.
However, Hoppe suggests that plurality of vias where each via of the plurality of vias extends from the chip carrier through the electrically conducting supply layer, through the insulation layer, through the electrically conducting contact layer and the first semiconductor region into the second semiconductor region (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Lee with plurality of vias where each via of the plurality of vias extends from the chip carrier through the electrically .
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899